Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 6 February 1809
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen 
                     
                     Washington Feb. 6. 09.
                  
                  I have recieved your letter on the subject of my plants and will now explain to you what they were, tho’ I cannot say what was in each box or pot particularly.
                  Savory. a dead plant, it’s leaves very aromatic: a little resembling thyme my dependance is that it’s seeds are shed on the earth in the box & will come up.
                  Arbor vitae. a small evergreen tree, in a small pot.
                  Ice-plant. not entirely dead, but I suppose it’s seeds shed on the earth & will come up.
                  Tarragon. a plant of some size. the leaves mostly dead. I expect the seed is shattered & will come up.
                  Geranium. I think there was a plant of this, but am not certain.
                  besides the above there was a box containing many sods of sweet-scented grass, packed one on another, & in the same box a bunch of monthly raspberry plants, which box Davy was directed to carry to Monticello. I much fear he did not, as Bacon writes me he recieved no raspberry plants, saying nothing of the grass.   kiss every body affectionately for me
                  
                     Th: Jefferson 
                     
                  
               